DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claim 19 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcomb (US 4,103,450) in view of Mueller (US 3,014,516), Stanton (US 7,815, 372).
Regarding claim 1, Whitcomb discloses the use of a device for control of insect activity wherein an insecticide (12) is adhered to a webbed substrate (10) of a material (Column 2, lines 38-47), such as nylon (Column 2, line 65), which by admission of Applicant, is a semi-permeable material designed to carry a volatile material thereon. Whitcomb further discloses that this invention is for the purpose of combating insects (Column 1, lines 10-12).
	Although Whitcomb discloses the basic concept for insect control that is instantly disclosed, limitations of the instantly claimed packaging structure are not put forth.
	Mueller puts forth elements of the instantly claimed packaging structure which includes a substrate (18) of a material, such as nylon (Column 2, line 23), disposed around helical a spring (11), wherein the spring (11) has a similar shape as an upper end of the substrate (Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time of invention to modify Whitcomb with the disclosures of Mueller, providing a packaging structure that includes the substrate (Whitcomb 10) disposed around helical a spring (Mueller, 11), with the spring (Mueller, 11) having a similar shape as an upper end of the substrate (Whitcomb 10) (Mueller, Figure 1), in order to provide for a device suitable for convenient use, transport, and storage.
	Whitcomb and Mueller fail to disclose a device that includes a top support clip, a bottom support clip, the top support clip and the bottom support clip each having an outer side wall, an inner sidewall, a trough defined between the outer sidewall and the inner side wall, and a pawl extending from an upper surface 
Stanton discloses a collapsible system including a spring structure attached to a top support clip (10) and bottom support clip (10), the top support clip (10) and the bottom support clip each having an outer side wall (Examiner’s Annotated Figure 1), an inner sidewall (Examiner’s Annotated Figure 1), a trough defined between the outer side 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitcomb in view of Mueller with the disclosures of Stanton, further providing the system with a top support clip (Stanton, 10) and bottom support clip (Stanton, 10), the top support clip (Stanton, 10) and the bottom support clip each having an outer side wall (Examiner’s Annotated Figure 1), an inner sidewall (Examiner’s Annotated Figure 1), a trough defined between the outer side wall and inner side wall (Examiner’s Annotated Figure 1), and a pawl (Examiner’s Annotated Figure 1) extending from an upper surface (Examiner’s Annotated Figure 1), in order to provide support for the spring structure.
Whitcomb in view of Mueller and Stanton discloses a system wherein the pawl (Examiner’s Annotated Figure 1) attaches the substrate to at least one of the top support clip and the bottom support clip (The pawl receives the helical spring, which holds the substrate, to attach it to the support clip).

    PNG
    media_image1.png
    328
    234
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Whitcomb in view of Mueller and Stanton discloses a system wherein the refill is cylindrically shaped (Mueller, Figure 1).
Regarding claim 3, Whitcomb in view of Mueller and Stanton discloses the refill of claim 2, wherein the semi-permeable material comprises nylon (Whitcomb, Column 2, lines 65).
Regarding claim 4, Whitcomb in view of Mueller and Stanton discloses the refill of claim 3. However, the combination fails to disclose a device wherein the semi-permeable material has about 200 strands per centimeter.
Whitcomb discloses the general condition of sizing the webs to provide a desired openness and flow (Column 2, line 58-Column 3, line 7). While Whitcomb does not disclose that the material has about 200 strands per centimeter, Applicant has made no disclosure that proposed value is critical. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Whitcomb in view of Mueller, further in view of Chan and Schneider to include the material having about 200 strands per centimeter, since it has been held, ‘Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation.’ See MPEP 2144.05, section II.
Regarding claim 5, Whitcomb in view of Mueller and Stanton discloses the refill of claim 4, wherein the volatile material comprises an insecticide (Whitcomb, Column 2, line 50).
Regarding claim 6, Whitcomb in view of Mueller, further in view of Chan and Schneider discloses the refill of claim 2, wherein the top (Stanton, 10) and bottom (Stanton, 10) support clips are annular (Stanton, Figure 9), and wherein a top end of the spring (Mueller, 11) is retained within the top annular support clip (Stanton, Figures 7 and 9) and a bottom end of the spring (Mueller, 11) is retained within the bottom annular support clip (Stanton, 10) (Stanton, Figures 7 and 9).
Regarding claim 21, Whitcomb in view of Mueller and Stanton discloses the refill of claim 1, wherein a top end of the helical spring (Mueller, 11) and the substrate (Whitcomb, 10) are attached to the top support clip (Stanton, 10) and a bottom end of the spring (Mueller, 11) and the substrate (Whitcomb, 10) are attached to the bottom support clip (Stanton, 10) (Stanton, Figures 7 and 9).
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcomb in view of Mueller and Stanton, further in view of Joo-Tai (US 6,612,453).
Regarding claim 7, Whitcomb in view of Mueller and Stanton discloses the refill of claim 6. However, Whitcomb in view of Mueller and Stanton fails to disclose a refill including a band, wherein the band extends around the refill and retains the refill in a compressed state prior to use.
Joo-Tai discloses a collapsible device (10) that includes a band (17), wherein the band (17) extends around the collapsible device (10) and retains the collapsible device (10) in a compressed state prior to use (Figure 3).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Whitcomb in view of Mueller and Stanton with the disclosures of Joo-Tai further providing a band (Joo-Tai, 17) that extends around the refill and retains the refill in a compressed state prior to use, in order to provide for convenience in maintaining the shape of the refill for storage purposes.
Regarding claim 8, Whitcomb in view of Mueller, Stanton, and Joo-Tai discloses the refill of claim 7, wherein removal of the band (Joo-Tai, 17) allows the spring (Mueller, 11) to expand, thereby placing the refill in an operable position (Examiner takes official notice that removal of a band from a compressed spring will provide for the spring to expand).
 Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcomb in view of Mueller, further in view of Whitcomb in view of Mueller, Stanton, and Joo-Tai, further in view of Balakrishnan (US 2007/0141097).
As to claim 9, Whitcomb in view of Mueller, further in view of Stanton and Joo-Tai discloses the refill of claim 8. However Whitcomb in view of Mueller, further in view of Stanton and Joo-Tai fails to disclose a refill featuring a use-up cue.
Balakrishnan discloses a refill that includes a use-up cue (Paragraph 14, Indicator).
It would have been obvious to one having ordinary skill in the art at the time of this invention to Whitcomb in view of Mueller, further in view of Stanton, and Joo-Tai with the disclosures of Balakrishnan, providing a device including a use-up cue, in order to alert a user when an end of life of the substrate is imminent, as disclosed by Balakrishnan (Paragraph 14).
Regarding claim 10, Whitcomb in view of Mueller, further in view of Stanton, and Joo-Tai, and further in view of Balakrishnan discloses the volatile material (the volatile material the semi-permeable material substrate is designed to carry) comprising an insecticide (Whitcomb, Column 2, lines 58-66 and Column 4, lines 28-30, Nylon materials are designed to carry a volatile materials thereon, and this material may be an insecticide).
Claims 11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcomb in view of Mueller, Stanton and Balakrishnan.
Regarding claim 11, Whitcomb discloses a volatile material dispensing system, comprising:
a substrate (10) having a volatile material thereon (Column 2, lines 38-47). Whitcomb further discloses that this invention is for the purpose of combating insects (Column 1, lines 10-12).

However, Mueller puts forth elements of the instantly claimed packaging including a refill (10), a substrate (18) and spring (11), wherein in the active state the exterior portion of the substrate substantially conforms in shape to the spring (Mueller, Figure 1).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Whitcomb with the disclosures of Mueller, providing a packaging structure that includes a refill (Mueller, 10), featuring the substrate (Whitcomb 10) with a volatile material thereon (Whitcomb, Column 1, lines 10-12) disposed around helical a spring (Mueller, 11), wherein in the active state the exterior portion of the substrate substantially conforms in shape to the spring (Mueller, Figure 1) in order to provide for a device suitable for convenient use, transport, and storage.
Whitcomb in view of Mueller fail to disclose that the packaging includes
a base; 
the refill including a top support clip and a bottom support clip, wherein the refill is removably mountable to the base in a first orientation via the top support clip and
the refill is removably mountable to the base in a second orientation via the bottom support clip, and
a cover, wherein in an inactive state, the refill is compressed within the cover and the cover is attached to the base,
wherein in an active state, the cover is removed from the base and the refill (, and the refill automatically expands such that an exterior portion of a lower portion of the substrate extends from a top end of the base and is exposed to release the volatile material is released from the substrate and into the ambient environment.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitcomb in view of Mueller with the disclosures of Stanton, further providing the substrate with a top support clip (Stanton, 10) and bottom support clip (10), in order to provide for support of the frame of the device.
Balakrishnan discloses a system that includes a base (3) comprising a wall (Examiner’s Annotated Figure A) extending upwardly from the base (3).
However, Mueller in view of Balakrishnan fails to disclose that the wall is annular.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an annular wall, since it has been held shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47(CCPA 1966).
Balakrishnan further discloses the system including a cover (2), wherein in an inactive state, a refill is compressed within the cover and the cover is attached to the base (Figure 3), wherein the refill is removably mountable to the base in a first orientation (Paragraph 11 and Paragraph 64, lines 11-16, The refill may be attached to and removed from the base by means of the protrusions on the base) and
the refill is removably mountable to the base in a second orientation via the bottom support clip (Paragraph 11 and Paragraph 64, lines 11-16,The refill may be attached to and removed from the base by means of the protrusions on the base), and
wherein in an inactive state, the refill is compressed within the cover and the cover is attached to the base,

It would have been obvious to one having ordinary skill in the art at the time of invention to modify Whitcomb in view of Mueller with the disclosures of Balakrishnan, providing a base (Balakrishnan, 3), a cover (Balakrishnan, 2), wherein in an inactive state, the refill is compressed within the cover and the cover is attached to the base (Balakrishnan, Paragraph 43), wherein the refill is removably mountable to the base in a first orientation (Balakrishnan, Paragraph 11 and Paragraph 64, lines 11-16, The refill may be attached to and removed from the base by means of the protrusions on the base) and
the refill is removably mountable to the base in a second orientation via the bottom support clip (Balakrishnan, Paragraph 11 and Paragraph 64, lines 11-16,The refill may be attached to and removed from the base by means of the protrusions on the base), and
wherein in an inactive state, the refill is compressed within the cover and the cover is attached to the base (Balakrishnan, Paragraph 43),
wherein in an active state, the cover is removed from the base and the refill (Balakrishnan, Paragraph 12, lines 16-22, The cover may be removed from the base and the refill; The substrate would be placed in the active state), and the refill automatically expands such that an exterior portion of a lower portion of the substrate extends from a top end of the base and is exposed to release the volatile material is released from the substrate and into the ambient environment (Balakrishnan, Paragraph 63), in order to 
Whitcomb in view of Mueller, Stanton, and Balakrishnan discloses a device wherein the refill is removably mountable to the base in the first and second orientation by means of the top and bottom support slips (Stanton, The supports are each of the same configuration, and may be mounted to the clips of the base (Balakrishnan)).

    PNG
    media_image2.png
    489
    438
    media_image2.png
    Greyscale

Examiner’s Annotated Figure A
Regarding claim 14, Whitcomb in view of Mueller, Stanton and Balakrishnan discloses the volatile material dispensing system of claim 11, wherein the refill (Mueller 10 and Whitcomb 10) includes the spring (Mueller, 11), wherein the spring (Mueller, 11) 
Regarding claim 15, Whitcomb in view of Mueller, Stanton and Balakrishnan discloses the volatile material dispensing system of claim 14, wherein the substrate (Mueller 10 and Whitcomb 10) is cylindrically shaped (Mueller, Figure 1) and releases the volatile material into the ambient environment about 360 degrees of the substrate (The structure of the device will provide for this function).
Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcomb in view of Mueller, Stanton and Balkrishnan, further in view of Chan (US 5,960,983).
Regarding claim 16, Whitcomb in view of Mueller, Stanton and Balakrishnan discloses the volatile material dispensing system of claim 15, but fails to disclose a system wherein the refill (Mueller 10 and Whitcomb 10) is attached to the base (Balakrishnan, 3) such that gaps are formed between the refill (Mueller 10 and Whitcomb 10) and the base (Balakrishnan, 3) (Chan, Column 2, lines 52-55 and Column 2, line 64-Column 3, line 2, The refill is attached to a series of flanges on the base; Spaces are provided between non-attached portions of the refill and the base), thereby allowing air to flow through an opening in the refill (Air is capable of flowing through these openings, due to the structure of the device).
Chan discloses a configuration wherein flanges (45) are elevated from a base (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitcomb in view of Mueller, Stanton, and Balakrishnan with the disclosures of Chan, replacing the clips of Balakrishnan with those of Chan (45), providing the refill (Mueller 10 and Whitcomb 10) is attached to the base (Balakrishnan, 3) such that gaps are formed between the refill 
Regarding claim 18, Whitcomb in view of Mueller, Stanton, and Balakrishnan, further in view of Chan discloses the volatile material dispensing system of claim 16, wherein the volatile material is an insecticide (Whitcomb, Column 2, line 50).
Claim 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcomb in view of Mueller, Stanton, and Balakrishnan, and Chan, further in view of De Vechhi (US 6,119, 958).
Regarding claim 12, Whitcomb in view of Mueller, Stanton, and Balakrishnan, and Chan discloses the volatile material dispensing system of claim 11, but fail to disclose a system wherein the cover includes arms depending from a top wall thereof, and wherein in the inactive state the arms interact with the base to lock the cover to the base
Or as to claim 13, wherein the cover further includes a button for releasing the cover from the base, and wherein application of a force to the button causes the arms to deflect outwardly, thereby releasing the cover from the base.	
De Vecchi discloses a cover that includes arms (18) depending from a top wall (11) and wherein in an inactive state interact with a base (2) to lock the cover to the base (Column 2, lines 62-64),
And as to claim 13, wherein the cover further includes a button (17) for releasing the cover from the base, and wherein application of a force to the button causes the 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Whitcomb in view of Mueller, Stanton, and Balakrishnan, and Chan with the disclosures of De Vecchi providing the cover (Balakrishnan, 1) to includes arms (De Vecchi 18) depending from the top wall, wherein in an inactive state interact with the base (Chan, 40) to lock the cover to the base (De Vecchi, Column 2, lines 62-64),
And as to claim 13, wherein the cover (Balakrishnan, 1) further includes a button (De Vecchi, 17) for releasing the cover (Balakrishnan, 1) from the base (Balakrishnan, 3), and wherein application of a force to the button causes the arms to deflect outwardly, thereby releasing the cover from the base (De Vecchi, Column 3, lines 48-52), in order to provide for a manageable engagement and disengagement of the system.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitcomb in view of Mueller, Stanton, Balakrishnan, and Chan, further in view of Fisher (US 5,746,019).
Regarding claim 17, Whitcomb in view of Mueller, Stanton, Balakrishnan, and Chan discloses the volatile material dispensing system of claim 16, but fails to disclose the system further including a means for hanging the volatile material dispensing system.
Fisher discloses a volatile dispensing system that includes a means for hanging the system (6) (Column 3, lines 31-38).
It would have been obvious to one having ordinary skill in the invention to modify Whitcomb in view of Mueller, Stanton, Balakrishnan, and Chan with the disclosures of Fisher further including a hanging means (Fisher, 6) in order to provide for dispersion of the volatile material in a plurality of environments.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan in view of Stanton. 
Regarding claim 19, Balakrishnan discloses a method of placing a volatile material dispensing system into an operative position, comprising the steps of:
providing a refill (5) within a cover (1) and a base (3) (Paragraph 62) 
the refill is removably mountable to the base in a first orientation via the top and in a second orientation via the bottom (The top and bottom are each the same size, and may therefore both be mounted to the base) (Paragraph 23), and
the base (3) includes a plurality of arms (Figure 3a, the clips holding the spring) with gaps therebetween (Figure 3a), wherein the plurality of arms are positioned near an outer edge of the base (Figure 3a); and
removing the cover and base from the base and refill, whereby the compressed spring expands to automatically place the refill in an operable position (Paragraph 12, lines 16-22, The cover may be removed from the base and the refill; The substrate would be placed in the active state), such that air passes through the gaps of the base, through an interior of the refill and around the substrate (Figure 3c, The substrate has openings throughout the base, which provides for air to flow in the gaps and about the substrate as claimed),
wherein the substrate in the operable position substantially conforms in shape with the spring (Figure 3a, the central opening of the substrate conforms to the spring),
but fails to disclose the refill including a top support clip and bottom support clip.
Stanton discloses a device including top and bottom support clips (10) attached to a spring device (Stanton, Figures 7 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify  Balakrishnan with the disclosures 
Balakrishnan in view of Stanton provides for the top and bottom support clips to be the structure by which the refill is mountable to the base.
Regarding claim 20, Balakrishnan in view of Stanton discloses the method of claim 19, wherein the step of removing the cover includes the step of applying a force to a button located within the cover (Paragraph 63, latch).
Regarding claim 21, Balakrishnan in view of Stanton discloses the refill of claim 1, wherein a top end of the helical spring and the substrate are attached to the top support clip (Stanton, Figures 7 and 9) and a bottom end of the spring and the substrate are attached to the bottom support clip (Stanton, Figures 7 and 9)
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
As to Applicant’s position that the combination fails to disclose that the pawl attaches the substrate to at least one of a top support clip and bottom support clip, the pawl receives the helical spring, which holds the substrate, to attach it to the support clip. This attaches the substrate to the clip in an indirect manner.
As to Applicant’s position that Stanton teaches away from relying on snap pin connections securing the bag to the membrane, Examiner does not rely on Stanton for said structure.
As to Applicant’s position that the combination fails to disclose an annular wall extending from the base, see above.
As to Applicant’s position that the clips are not near the outer edge of the base, see above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                      

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752